PER CURIAM.
Motion by the Union Light, Heat & Power Company for an appeal from a judgment of the Kenton Circuit Court, Hon. Rodney G. Bryson, Judge, awarding damages in the amount of $1,036 to Earl Frisch and wife, as the cost of replacing a basement wall of the Frisch dwelling found by a jury to have been damaged by negligence of the power company in installing a gas service pipe.
*396We think the evidence was sufficient to warrant a conclusion that the damage was the result of the work done by the power company, and that the company was negligent either in using a pneumatic hammer to drill a hole in the wall, or in tamping the earth back in a hole dug alongside the wall with such force as to cause the wall to bulge. The type of damage to the wall was such as ordinarily would not have occurred as the plaintiffs testified it did, immediately after the work was done, except as a result of negligence in doing the work.
Since the damage was such as was capable of reasonable repair, it was proper to use the cost of repair as the measure of damages.
The motion for an appeal is overruled and the judgment stands affirmed.